—Judgment, Supreme Court, Nassau County (Edward McCarty, III, J.), entered December 3, 1998, dismissing plaintiffs complaint pursuant to a prior order granting defendants’ motion to dismiss, unanimously affirmed, without costs. Appeals from orders, same court and Justice, entered October 29, 1998 and March 9, 1999, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
This is an action by a suspended attorney to recover damages against the Justices of the Appellate Division, Second Department, who issued the order suspending him from practice, the Special Referee the court appointed to hear and report on the charges against the attorney, and the Chief Counsel and Assistant Counsel of the Grievance Committee for the Tenth Judicial District who prosecuted the disciplinary charges. The motion court correctly dismissed the complaint as barred by the Statute of Limitations (CPLR 214, 215), the doctrine of absolute official immunity (see, e.g., Mireles v Waco, 502 US 9, 12-13; Cleavinger v Saxner, 474 US 193, 200; Tango v Tulevech, 61 NY2d 34, 40), and the doctrines of res judicata and collateral estoppel, given that a prior action by plaintiff against the same defendants based on the same contentions was dismissed on the ground of absolute official immunity, among other reasons (Jacobs v Guido, 54 F3d 765, cert denied 516 US 862), and given that the Appellate Division’s implicit finding of its subject-matter jurisdiction to issue the order of suspension (Matter of Jacobs, 188 AD2d 228, appeal dismissed and lv denied 82 NY2d 681) may not be collaterally attacked in a subsequent action (see, Flatauer v Loser, 211 NY 15, 19). Concur—Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.